DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alain Hong on behalf of Mr. Anthony King on 4/28/2022.

The application has been amended as follows: 

With regard to claim 22, please replace “the chamber” as recited at the 4th from last line of the claim with the following:
“the first cavity”

With regard to claim 32, please replace “the chamber” as recited at the 4th from last line of the claim with the following:
“the first cavity”

EXAMINER’S REASON FOR ALLOWANCE
Claims 22-29, 32-37, and 40-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Allowable subject matter has been indicated because the closest prior art references of record, Reinmuth et al. (US PGPub 2015/0123217) and Morris, III et al. (US PGPub 2014/0008738), either alone or in combination, fails to teach or fairly suggest the feature: 
“the MEMS wafer comprising a three-stair structure, the three-stair structure comprising: 
a fourth surface corresponding the second wall portion of the cap wafer; and 
a fifth surface corresponding the first wall portion of the cap wafer, wherein the fifth surface is parallel to and lower than the fourth surface”.

The claim requires that the first wall portion and the second wall portion being disposed on opposite sides of the first hole of the cap wafer, therefore the fourth surface of the MEMS wafer corresponding to the second wall portion and the fifth surface of the MEMS wafer corresponding to the first wall portion, and further implies that the first hole corresponds to the three-stair structure as claimed and as shown in fig. 14.  Since this feature is not taught by the prior art of record, said claims 22, 32, and 40 which recite this limitation is found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822